--------------------------------------------------------------------------------

Exhibit 10.1


GREEN BRICK PARTNERS, INC.
2014 OMNIBUS EQUITY INCENTIVE PLAN
STOCK BONUS AWARD AGREEMENT


This Stock Bonus Award Agreement (this “Agreement”), made as of the 12th day of
March, 2019 by and between Green Brick Partners, Inc., a Delaware corporation
(the “Company”), and Jed Dolson (the “Participant”), evidences the grant by the
Company of an Award of Common Stock under Section 10 of the Plan (as defined
below) to the Participant and the Participant’s acceptance of the Award in
accordance with the provisions of the Company’s 2014 Omnibus Equity Incentive
Plan (the “Plan”).  Unless otherwise provided herein, all capitalized terms
shall have the same meaning as set forth in the Plan.  The Company and the
Participant agree as follows:


WHEREAS, the Committee has determined that it is in the best interests of the
Company to pay the Participant a discretionary bonus in the amount of $550,000,
50% of such amount payable in cash on or before March 15, 2019 and the remaining
50% of such amount payable in the form of an Other Stock Based Award, of fully
vested shares of Common Stock (the “Additional 2018 Bonus”) granted under the
Plan on March 12, 2019.


1.          Basis for Award.  This Stock Bonus Award (as defined below) is made
under Section 10 of the Plan for services rendered to the Company by the
Participant.


2.          Stock Awarded.  The Company hereby awards to the Participant 29,891
shares of Common Stock payable for the Additional 2018 Bonus subject to the
terms and conditions set forth in the Plan and this Agreement (the “Stock Bonus
Award”).


3.          Vesting.  The Stock Bonus Award is 100% vested and non-forfeitable.


4.          Compliance with Laws and Regulations.  The transfer of Common Stock
shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Common Stock may be
listed at the time of such transfer.


5.          Tax Withholding. The Company shall have the right, and is hereby
authorized, to withhold the amount of any applicable withholding taxes in
respect of the Annual Bonus, including in respect of the Stock Bonus Award
granted hereunder.  The Participant may satisfy such withholding (i) in cash or
by check, (ii) by having the Company withhold from the number of shares of
Common Stock otherwise issuable pursuant to the Award a number of shares with a
fair market value equal to such withholding liability or (iii) by such other
method as the Committee may permit in accordance with applicable law.


6.          Nontransferability.  Except as otherwise provided in the Plan, the
Stock Bonus Award may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.

1

--------------------------------------------------------------------------------

7.          Representations and Warranties of Participant.  The Participant
represents and warrants to the Company that:


(a)          Agrees to Terms of the Plan.  The Participant has received a copy
of the Plan and has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.  The
Participant acknowledges that there may be adverse tax consequences upon the
grant of the Stock Bonus Award or disposition of such shares of Common Stock and
that the Participant should consult a tax adviser prior to such time.


(b)          Cooperation.  The Participant agrees to sign such additional
documentation as may reasonably be required from time to time by the Company to
effectuate the transfer of the Common Stock underlying the Stock Bonus Award or
as otherwise contemplated by this Agreement or the Plan.


8.          Governing Law; Modification.  This Agreement shall be governed by
the laws of the State of Delaware without regard to the conflict of law
principles.  The terms of this Agreement may not be modified or waived except in
writing signed by both parties that expressly refers to the term being waived or
modified.


9.          Plan.  The terms and provisions of the Plan are incorporated herein
by this reference and the Participant hereby, acknowledges receiving the copy of
the Plan.  Except as otherwise specifically provided herein, this Award shall be
subject to all of the terms of the Plan. If the provisions of this Agreement
conflict with the discretionary terms of the Plan, the Agreement shall govern
and control.


10.        Counterparts/Facsimile.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Facsimile copies
or other reproduction of the parties’ signatures shall have the same force and
effect as original signatures.


[Signature Page Next]


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.



 
GREEN BRICK PARTNERS, INC.
        By:
 /s/ James R. Brickman
   
Name: James R. Brickman
   
Title: Chief Executive Officer




 
PARTICIPANT
     
/s/ Jed Dolson
 
Name: Jed Dolson



[Signature Page to Stock Bonus Award Agreement (Dolson)]





--------------------------------------------------------------------------------